11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

James Mark Lee,                              * From the 318th District Court
                                               of Midland County,
                                               Trial Court No. FM67539.

Vs. No. 11-21-00004-CV                       * April 15, 2021

Carlene Fay Lee,                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has considered James Mark Lee’s motion to dismiss his appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against James Mark Lee.